             Case 1:21-cv-00808-LJV Document 2 Filed 07/15/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK


 VILLAGE OF MAYVILLE,

Plaintiff,

v.
                                                        Civil Action No. 1:21-cv-00808 (LIV)
 THE 3M COMPANY, f/k/a Minnesota Mining and
 Manufacturing Co., AGC CHEMICALS
 AMERICAS INC., AMEREX CORPORATION,
 ARKEMA INC., ARCHROMA MANAGEMENT
 LLC, BASF CORPORATION, individually and as
 successor in interest to Ciba Inc., BUCKEYE FIRE
 EQUIPMENT COMPANY, CARRIER GLOBAL
 CORPORATION, CHEMDESIGN PRODUCTS
 INC., CHEMGUARD INC. CHEMICALS, INC.,
 CLARIANT CORPORATION, individually and as
 successor in interest to Sandoz Chemical
 Corporation, CORTEVA, INC., individually and as
 successor in interest to DuPont Chemical Solutions
                                                          STIPULATION EXTENDING
 Enterprise, DEEPWATER CHEMICALS, INC.,
                                                             TIME TO RESPOND
 DUPONT DE NEMOURS INC., individually and as
 successor in interest to DuPont Chemical Solutions
 Enterprise, DYNAX CORPORATION, E. I.
 DUPONT DE NEMOURS AND COMPANY,
 individually and as successor in interest to DuPont
 Chemical Solutions Enterprise, KIDDE-FENWAL,
 INC., individually and as successor in interest to
 Kidde Fire Fighting, Inc., NATION FORD
 CHEMICAL COMPANY, NATIONAL FOAM,
 INC., THE CHEMOURS COMPANY, individually
 and as successor in interest to DuPont Chemical
 Solutions Enterprise, THE CHEMOURS
 COMPANY FC, LLC, individually and as successor
 in interest to DuPont Chemical Solutions Enterprise,
 TYCO FIRE PRODUCTS, LP, individually and as
 successor in interest to The Ansul Company, and
 DOE DEFENDANTS 1-20, fictitious names whose
 present identities are unknown,

Defendants.
              Case 1:21-cv-00808-LJV Document 2 Filed 07/15/21 Page 2 of 2




        IT IS HEREBY STIPULATED by and between the parties hereto and their undersigned

counsel that if this action is transferred to the In re Aqueous Film-Forming Foams Products

Liability multi-district litigation (“AFFF MDL”), then the deadline for Defendants to move,

answer, or otherwise respond to the Summons and Complaint shall be in accordance with the

established rules and procedures in the AFFF MDL. Should the Judicial Panel on Multidistrict

Litigation decline to transfer this action to the AFFF MDL, Defendants shall have through and

including the 28th day after such disposition by the Judicial Panel on Multidistrict Litigation to

answer, move, or otherwise respond to the Complaint.



 By: /s/ Patrick James Lanciotti                     By: /s/ Michael S. Horn___________
 Patrick James Lanciotti, Esq.                       Michael S. Horn, Esq.
 Napoli Shkolnik PLLC                                ARCHER & GREINER P.C.
 360 Lexington Avenue                                Court Plaza South, West Wing
 11th Floor                                          21 Main Street, Suite 353
 New York, NY 10017                                  Hackensack, NJ 07601
 212-397-1000                                        201.498.8529
 Fax: 646-843-7603                                   Fax: 201-342-6111
 Email: planciotti@napolilaw.com                     Email: mhorn@archerlaw.com

 Attorneys for Plaintiff                             Attorneys for Defendants
 Village of Mayville                                 Tyco Fire Products LP and Chemguard,
                                                     Inc.
 Dated: July 15, 2021
                                                     Dated: July 15, 2021



 SO ORDERED:


 ___________________________________
 HON. LAWRENCE J. VILARDO, .U.S.D.J.

221605369v1
